MEMORANDUM**
Plaintiffs appeal from the district court’s grant of summary judgment. Relying on its previous decision in Mark v. Valley Insurance Co., 275 F.Supp.2d 1307, 1317 (D.Or.2003), the district court held that, under the Fair Credit Reporting Act, there can be no “increase in any charge” if the policy is an initial policy and the rate is *56the first rate charged to the consumer. It also held that no adverse action occurs if the insurance company renews a policy at the same rate it previously charged the consumer. In light of Edo v. GEICO Casualty Co., No. 04-35279, we overrule these holdings and reverse and remand for proceedings consistent with that opinion.
REVERSED AND REMANDED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.